Citation Nr: 0810793	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-40 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to service connection for bilateral 
patellofemoral syndrome.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to an initial compensable rating for thoracic 
outlet syndrome of the left upper extremity.

4.  Entitlement to an initial compensable rating for left 
elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from August 1983 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran testified before the 
undersigned at a hearing held at the RO in February 2008. 

Although the veteran perfected his appeal as to the issue of 
service connection for cervical spine disability, service 
connection for that disorder was granted in an April 2006 
rating decision.

In addition, the record shows that although the veteran was 
issued a statement of the case as to the issues of service 
connection for right shoulder and bilateral eustachian tube 
dysfunction, in his October 2004 VA Form 9, the veteran 
limited his appeal to those issues listed on the title page 
of this action.

The issues of entitlement to initial compensable ratings for 
thoracic outlet syndrome of the left upper extremity and left 
elbow disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disorder originated in service.

2.  The veteran does not have a right or left knee disorder.


CONCLUSIONS OF LAW

1.  The veteran's low back disorder is due to a disease or 
injury that was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

2.  The veteran does not have right or left knee disability 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Given the favorable actions taken hereinbelow, further 
discussion explaining how VA complied with those laws as to 
the low back claim is unnecessary.  With respect to the 
bilateral knee disorder claim, VA provided the veteran with 
the contemplated notice in a June 2003 correspondence, except 
in three respects.  That correspondence did not advise him of 
the information and evidence necessary to substantiate his 
claim, or provide him with notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection is granted for his claimed disorder.  
He was provided with notice as to the latter two matters in a 
March 2006 communication.  Although the RO did not thereafter 
readjudicate the claim, neither the veteran nor his 
representative provided any additional information or 
evidence until his February 2008 Board hearing.  The Board 
notes that at his hearing, he did submit additional evidence, 
but specifically waived any right to have the RO address the 
evidence in the first instance.

Given that neither the veteran nor his representative 
provided any additional information or evidence prior to the 
Board hearing, the failure of the RO to readjudicate the low 
back or bilateral knee claims following the March 2006 notice 
letter would not be prejudicial in this case because the 
result of such a readjudication would be no different than 
the previous adjudication.  See generally, Medrano v. 
Nicholson, 21 Vet. App. 165, 172-73 (declining to find error 
in the failure to readjudicate the claim because, in the 
absence of additional evidence, returning the claim to the RO 
would have resulted in a readjudication of the matter on 
exactly the same evidence and law previously considered by 
the RO). 

Moreover, given that, as explained in further detail below, 
service connection is not warranted for bilateral knee 
disability, a disability rating and effective date will not 
be assigned.  The veteran consequently has not been 
prejudiced by any notice deficiency as to the assignment of a 
disability rating and effective date.  

As to the information and evidence necessary to substantiate 
the claim, the Board finds that the veteran has demonstrated 
actual awareness of that information and evidence, or at 
least of the crucial element missing in this claim.  In this 
respect, service connection is not warranted because there is 
no competent post-service evidence of a right or left knee 
disorder.  In an October 2004 statement, the veteran 
specifically indicated that he had supplied medical evidence 
showing "treatment of the denied conditions."  At his 
February 2008 hearing, he testified that his medical records 
do show a current diagnosis of patellofemoral pain syndrome.  
The Board finds that the veteran has, through at least the 
above statements, evidenced awareness that the evidence must 
show a current disability.  

In light of the above, the Board finds that any prejudice 
flowing from the failure to provide the above notice has been 
rebutted.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007) (holding that any error in a Veterans Claims 
Assistance Act notice should be presumed prejudicial, and 
that VA has the burden of rebutting this presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In addition, he was examined in 
connection with his claims in July 2003.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be demonstrated through continuity of 
symptomatology since service.  See 38 C.F.R. § 3.303(b); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994)

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

I.  Low back disability

The service medical records show that in 1994, the veteran 
developed low back strain from a lifting injury.  The records 
since that time document periodic complaints of low back pain 
described as chronic.  At his retirement examination, the 
veteran reported experiencing a recent low back injury, for 
which he was using medication; he did not demonstrate 
neurologic deficits, and the examiner did not consider the 
low back condition disabling.

The veteran attended a VA fee basis examination in July 2003 
(about two months before leaving service).  He reported 
injuring his back in service.  Physical examination of the 
lower back was normal, as were X-ray studies of the 
lumbosacral spine.  The examiner concluded that there was no 
pathology in the lower back on which to render a diagnosis.

On file are military hospital records for November 2003 to 
May 2007.  They show treatment beginning in early 2004 for 
long-term low back pain diagnosed as acute muscle strain and 
osteopathic dysfunction.  X-ray studies in October 2004 
showed slight straightening of the lumbar spine with loss of 
lumbar lordosis.  In August 2005, the veteran presented with 
a 10 to 15-year history of back pain.  He underwent a 
Magnetic Resonance Imaging study in October 2005 which showed 
degenerative disc disease, predominantly at L3-L4 and L4-L5; 
and possible impression of the posterior foraminal right L3 
nerve root and foraminal left L4 nerve root.

At his hearing before the undersigned, the veteran testified 
to injuring his back while lifting objects in service, and 
explained that he had experienced periods of lower back pain 
since that time.

The service medical records document low back strain in 1994, 
with continued intermittent complaints of low back pain up 
until his retirement.  Although the VA fee basis examination 
(which was conducted shortly prior to the veteran's 
retirement from service) did not reveal any lower back 
pathology on clinical examination or X-ray studies, shortly 
following that examination he apparently injured his back 
again, and within 5 months of his retirement he reported 
lower back pain which was diagnosed as muscle strain.  
Several months later, X-ray studies began showing certain 
abnormalities, and by 2005, the veteran had evidence of 
degenerative disc disease affecting his lower back.  He has 
testified that the lower back pain experienced in service 
never resolved, but rather continued to afflict him 
intermittently to the present.

The Board finds the veteran's testimony concerning the 
service incurrence of low back injuries and pain, as well as 
his testimony concerning the continuity of lower back 
symptoms since service, to be credible.  His testimony is 
corroborated not only by his service medical records, but by 
the post-service medical records documenting the continuation 
of low back complaints shortly after service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge).  

Although he has not been afforded a VA examination since 
service to determine the etiology of his current lower back 
disorder, given the multiple entries in the service medical 
records concerning lower back injuries and symptoms, the 
relatively short span of time between his retirement and the 
first documentation of lower back disability after service, 
and the veteran's testimony concerning the continuity of 
symptomatology, the Board finds that the evidence is at least 
in equipoise.  Consequently, service connection is warranted 
for low back disability.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


II.  Bilateral knee disability

The service medical records show that in April 1989, the 
veteran reported knee pain with running or performing heavy 
squats.  At an August 1993 periodic examination, those same 
complaints were described as consistent with patellofemoral 
pain syndrome.  At an October 1997 periodic examination, the 
veteran reported experiencing occasional knee pain with 
running and prolonged standing.  Records from 1999 show 
occasional treatment for bilateral knee pain diagnosed as 
patellofemoral pain syndrome.  His symptoms improved with 
physical therapy.  At an August 2002 periodic evaluation, his 
bilateral knee pain was considered stable.  At his retirement 
examination, he reported bilateral knee pain during physical 
training; the examiner concluded that his knee condition was 
not considered disabling.

At his July 2003 VA fee basis examination, the veteran 
reported that his knees did not bother him to a significant 
extent.  He reported experiencing difficulty with climbing 
stairs and ladders, or with kneeling and squatting for 
prolonged periods.  Physical examination showed that his 
knees appeared normal.  He demonstrated normal range of 
motion in each knee, without pain, and no abnormal findings 
were documented.  X-ray studies of the knees were negative 
for any abnormalities.  The examiner concluded, with respect 
to the right knee, that there was no pathology on which to 
base a diagnosis; he did not specifically render an opinion 
as to the left knee.

On file are military hospital records for November 2003 to 
May 2007.  The records are entirely silent for any 
complaints, finding or diagnosis of a right or left knee 
disorder, other than one entry in October 2004 when the 
veteran was seen for possible left knee pain.  The entry did 
not include clinical findings as to the left knee, or any 
related diagnosis.  The records do not show that the veteran 
was issued a knee brace.

At his February 1998 hearing, the veteran testified that the 
wear and tear on his knees in service led to knee pain with 
climbing and other activities.  He indicated that he had been 
diagnosed with patellofemoral pain syndrome, and was issued a 
brace by his treating physician.  He indicated that he also 
uses pain medications.
 
Although the veteran was evaluated on a number of occasions 
in service for bilateral knee pain felt to represent 
patellofemoral pain syndrome, both knees were normal in 
appearance and function at the VA fee basis examination, and 
the examiner concluded that there was no right knee disorder 
present.  Although he did not specifically provide the same 
opinion for the left knee, the Board points out that this was 
most likely an oversight, as the pertinent complaints and 
findings regarding the left knee were identical to that of 
the right knee.

In any event, the post-service medical records are entirely 
silent for any finding or diagnosis of a right or left knee 
disorder.  Although he presented in October 2004 for possible 
left knee complaints, no abnormal findings were recorded, and 
no diagnosis of a disorder was rendered.  Nor do the records 
for succeeding years contain any reference to the left knee.  
Although he maintains that he was issued a knee brace from 
his provider, this is not reflected in that provider's 
records.  The Board notes that at his hearing, the veteran 
specifically indicated that the referenced provider is the 
sole source of his post-service treatment, and that VA has 
all pertinent records from the source.

The Board acknowledges that the U.S. Court of Appeals for the 
Federal Circuit has held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  The Board finds, however, that patellofemoral pain 
syndrome is not a medical condition subject to identification 
by a layperson.  The Board notes in this regard that in 
Jandreau, the Federal Circuit used a broken leg as an example 
of a medical condition capable of lay identification.  
Whether pain in the right and/or left knee with activity 
constitutes patellofemoral pain syndrome or some other 
disorder is, in the Board's opinion, a medical question.  The 
Board consequently finds that the veteran, as a layperson, is 
not competent to provide an opinion concerning a diagnosis of 
right and/or left knee disability in this case.

Given the July 2003 examiner's opinion that the veteran did 
not have a right knee disability, the findings on that 
examination showing that the veteran did not have a left knee 
disorder either, and the absence of any competent evidence of 
a post-service right and/or left knee disorder, the Board 
finds that the preponderance of the evidence is against the 
claim.  As the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for low back disability is 
granted.

Entitlement to service connection for bilateral knee 
disability is denied.


REMAND

The veteran contends that the evaluations currently assigned 
his thoracic outlet syndrome of the left upper extremity and 
left elbow disabilities do not accurately reflect the 
severity of those disorders.

The record reflects that the veteran was last examined for 
the above disorders in July 2003 (prior to leaving service).  
At his February 2008 hearing, the veteran testified that his 
disorders have increased in severity since that time.

Given that it has been more than four years since his last 
examination, and in light of his testimony, the Board finds 
that additional VA examination of the veteran is required.  
See generally, Snuffer v. Gober, 10 Vet. App. 400, 403-04 
(1997).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA who may possess additional 
records pertinent to the claims remaining 
on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  Thereafter the RO should schedule the 
veteran for VA orthopedic and neurologic 
examinations to determine current 
severity of the thoracic outlet syndrome 
of the left upper extremity; and the 
current severity of the left elbow 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be conducted.  
Tests of joint motion should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician(s) should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner(s) should be 
requested to assess the extent of any 
pain.  The physician(s) should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare- ups.  If 
this is not feasible, the physician(s) 
should so state.

The neurological examiner should 
specifically indicate, with respect to 
the veteran's thoracic outlet syndrome of 
the left upper extremity, whether the 
disorder is most accurately characterized 
as productive of 1) mild incomplete 
paralysis; 2) moderate incomplete 
paralysis; 3) severe paralysis; or 4) 
complete paralysis of the affected 
nerve(s).  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
thoracic outlet syndrome from those of 
the veteran's service-connected cervical 
spine disorder.

The examiner(s) should also provide an 
opinion as to the impact of the veteran's 
thoracic outlet syndrome of the left 
upper extremity and left elbow disorder 
on his ability to work.  The rationale 
for all opinions expressed should be 
provided. The claims folder, including a 
copy of this remand, must be made 
available to the examiner(s).

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


